 

CSC Leasing Company

MASTER EQUIPMENT LEASE

 

Agreement No. 15063

 

This MASTER EQUIPMENT LEASE AGREEMENT (Master Lease) is entered into upon this,
twenty-second day of September 2015, by and between CSC Leasing Company, a
Virginia corporation having offices at 6806 Paragon Place, Suite 170, Richmond,
Virginia 23230 (Lessor) and BTCS Inc., a Nevada Corporation having principal
offices at 1901 N Moore St., Suite 700, Arlington VA 22209, (Lessee).

 

1. DEFINITIONS:

 

(a) The Equipment means the equipment, machines, devices, features, and other
items listed in each equipment lease Schedule (collectively “Schedule”) executed
pursuant hereto and hereby made a part hereof.

 

(b) The Vendor means the manufacturer or vendor under whose name the Equipment
is sold, as may be shown in each schedule.

 

(c) The Commencement Date means the date that the initial term of the lease
related to an individual Schedule begins. If the Acceptance Date of the
Equipment under a Schedule is the first day of the month, the Commencement Date
shall be the Acceptance Date; otherwise, the Commencement Date shall be the
first day of the month following the Acceptance Date.

 

(d) The Installation and Acceptance Date means the date the Lessee certifies
that the Equipment has been installed, is in working order, and has been
accepted by the Lessee. Lessee shall execute a Certificate of Installation and
Acceptance verifying Lessee’s acceptance of the Equipment as of the Installation
Date (“Acceptance Certificate”).

 

(e) The Secured Party shall mean a third party lender who holds a security
interest or lien against a pledged asset, such as the Equipment being leased
under this Agreement.

 

(f) The Advanced Payment(s) shall mean those payments made by the Lessee as a
Security Deposit in advance of the commencement of a Schedule. “Advanced
Payments” or “Security Deposit” shall have the same meaning in this Master
Lease, Schedule, or any other documents communicated to the Lessee.

 

Page 1 of 15

 

 

(g) An Extension means an agreement (Schedule) between the Lessee and Lessor to
continue the lease of Equipment, on an expiring Schedule, past its Initial Term,
at an agreed Basic Rent, for a specified lease term.

 

(h) The Fair Market Value means the price of the Equipment that the Lessor
believes to be reasonable and is willing to accept in the ordinary course of
business, and that the Lessee is willing to pay.

 

(i) The Buyout means the purchase by the Lessee of Equipment on a Schedule(s) at
the end of the Initial Term, Extension, or successor term or terms, at the then
Fair Market Value offered by the Lessor.

 

2. LEASE OF EQUIPMENT: Lessor agrees to lease to Lessee and Lessee agrees to
lease from Lessor, in accordance with the terms and conditions of this Master
Lease and applicable Schedules, all Equipment in Schedule(s) which is (are) or
may from time to time be executed pursuant to this Master Lease. Each Schedule
shall incorporate by reference all terms and conditions of this Master Lease
except as provided herein together with such other terms or amendments, which
may be specified in such Schedule, and together with this Master Lease, each
Schedule shall individually constitute the lease (Lease) for the Equipment
specified in such Schedule. A Lease shall not become effective until an
applicable Schedule is executed by both Lessee and Lessor. The Schedule(s) shall
take precedence over this Master Lease in the event of conflicts.

 

3. TERM OF LEASE: The term of this Master Lease shall commence on the date set
forth above and shall continue in effect thereafter until the later of such time
as it is terminated as provided herein or the termination of all Schedules
executed pursuant to this Master Lease. The initial term for each Schedule shall
commence on the Commencement Date and shall continue for the number of full
months set forth in such Schedule (Initial Term). Notice of Lessee’s termination
of each Schedule shall be provided to Lessor in writing at least three (3)
months prior to the expiration of the Initial Term of such Schedule or the
expiration of any Extension or successor term or terms. In the event that
Lessee’s written notice is not received by Lessor as specified herein, the terms
of the lease related to such Schedule shall be extended for additional three (3)
month periods at the then existing Basic Rental until terminated. Any notice of
termination by Lessee may not be revoked without the consent of Lessor.

 

Page 2 of 15

 

 

4. RENTAL:

 

(a) Lessee shall pay to Lessor as rental for the Equipment leased under each
Schedule the Basic Rental set forth in such Schedule. The Basic Rental shall be
due and payable in advance on or before the first day of each month after
receipt of an invoice by Lessee from Lessor or Lessor’s assignee. If the
Acceptance Date does not fall on the first day of a month, the payment for the
first partial month will be prorated on the basis of the days in the partial
month, due and payable ten (10) days after the receipt of an invoice. Except for
invoices relating to partial months, invoices shall be sent to Lessee by first
class mail, postage prepaid, or by email, on or before the 15th day of the month
preceding that for which the Basic Rental is due to afford Lessee sufficient
time to process the invoice for timely payment on the first day of the
subsequent month. In the event Lessee does not make timely payment of any Basic
Rental or other monies due hereunder, Lessee shall be liable to Lessor for a
late payment fee of the greater of thirty five dollars ($35.00) or five percent
(5%) of the past due balance from the date due thereof, and shall pay such
amount promptly to Lessor or Lessor’s assignee. Lessee shall have a five (5) day
grace period before incurring late payment fees.

 

(b) In addition to the Basic Rental, Lessee shall pay to Lessor an amount equal
to all taxes, if any, paid, payable or required to be collected by Lessor,
however designated, which are levied or based on this transaction, the Basic
Rental, this Master Lease, and/or the Equipment or its use, lease, sale,
operation, control or value, including, without limitation, state and local
sales and privilege taxes, or amounts in lieu thereof paid or payable by Lessor
in respect of the foregoing, but excluding only federal and state income taxes
and such other taxes as based on the income of the Lessor. Personal Property
taxes, if any, with respect to the Equipment, shall be filed with the
appropriate authorities by Lessor, and paid by Lessee. If Lessee does not make
timely payments to Lessor or directly to any taxing authority (when prior
approval to do such has been granted by Lessor) then Lessee shall be liable for
any penalties, interest and other charges in respect of said taxes.
Notwithstanding anything hereinabove to the contrary, Lessee shall not be
required to pay any tax, levy or assessment in respect of this Master Lease or
the Equipment so long as Lessee, in good faith, shall contest the validity
thereof by appropriate legal proceedings. Lessee agrees that if such a
proceeding is instituted, upon the final decision thereon, or upon the
discontinuance thereof, Lessee will forthwith pay such taxes, levies or
assessments as are determined to be owing, together with all costs, interest and
penalties attached thereto, and all damages and costs, including all attorneys
fees reasonably incurred by Lessor as a result of said transaction. Lessee may
contest any such taxes in Lessor’s name, and Lessor agrees, upon written request
and at the sole expense of Lessee, to cooperate with Lessee in the prosecution
of any such contest.

 

Page 3 of 15

 

 

Notwithstanding anything to the contrary, Lessee shall be given a reasonable
time within which to pay said taxes as invoiced by Lessor.

 

5. OWNERSHIP AND INSPECTION: The Equipment shall at all times remain the
property of Lessor and remain personal property notwithstanding the manner in
which it may be attached or affixed to realty, and Lessee acknowledges and
agrees that it does not and shall not obtain any title to the Equipment by
virtue of the execution of this Master Lease or by payment or performance
hereunder, unless so specified in a Schedule or other agreement. At Lessor’s
request, Lessee will affix tags, decals, or plates to the Equipment showing
Lessor’s ownership. Lessor or its agent shall have free access to the Equipment
upon prior notice and during normal business hours for the purpose of inspection
and for any other purpose contemplated in this Master Lease. Lessee shall
immediately notify Lessor concerning any claim of damage or loss arising out of
the use, manufacture, functioning or operation of the Equipment. Lessee shall
keep the Equipment free and clear of all liens, encumbrances and claims of any
kind and nature.

 

6. WARRANTIES:

 

(a) Lessor hereby assigns to Lessee all manufacturers warranties and indemnities
applicable to the Equipment to the extent such are assignable, and hereby
authorize Lessee to obtain any services furnished in connection therewith.
Lessor shall execute such documents of assignment as Lessee may reasonably
request in connection therewith. Lessee shall reassign such manufacturer’s
warranties and indemnities to Lessor upon the expiration or termination of this
Master Lease or the applicable Schedule and execute such documentation as may be
required to effect such reassignment. To the extent such warranties and
indemnities are not assignable, Lessor hereby appoints Lessee as its agent to
enforce the same.

 

Page 4 of 15

 

 

(b) LESSOR MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO THOSE WITH RESPECT TO THE CONDITION OR
PERFORMANCE OF THE EQUIPMENT, ITS MERCHANT ABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, OR WITH RESPECT TO PATENT INFRINGEMENT OR THE LIKE. LESSOR IS NOT
RESPONSIBLE FOR ANY REPAIRS OR SERVICE TO OR DEFECTS IN THE EQUIPMENT OR THE
OPERATION THEREOF.

 

(c) Lessor shall have no liability to Lessee for any claim, loss or damage of
any kind or nature whatsoever, nor shall there be any abatement of rental for
any reason, including without limitation any abatement arising out of or in
connection with, whether directly, indirectly, incidentally or consequentially,
(i) the Equipment, (ii) any deficiency or defect therein, (iii) any inadequacy
of the Equipment for any purpose, (iv) the use, performance, or loss of service
of the Equipment, or (v) any loss of business resulting from any of the
foregoing.

 

(d) Lessee will defend, protect, indemnify and hold Lessor and any Secured Party
harmless against any and all losses, damages, injuries, claims, demands,
liabilities, costs, and expenses, including reasonable attorneys fees, arising
out of or in connection with use, possession or operation of the Equipment,
except for any loss or damage caused by the willful fault or negligence of
Lessor.

 

(e) The indemnities and assumptions of liabilities shall continue in full force
and effect notwithstanding the termination of this Master Lease, whether by time
or otherwise.

 

Page 5 of 15

 

 

7. INSURANCE: The risk of loss of, damage to or destruction of the Equipment
shall be borne by Lessee. Lessee shall obtain and maintain for the entire term
of this Master Lease, at its own expense, insurance against loss or damage to
the Equipment, including, without limitation, loss by fire and hazard (including
so-called “all risks and extended coverage”), and theft, in such amounts that
shall not be, at any point in time, less than the greater of the full costs that
the Lessee would be obligated to pay to replace the Equipment (“Replacement
Value”) or the agreed amount that the Lessee is obligated to pay in the event
that the leased Equipment is lost or irreparably damaged at any point in time
during the lease period (“Stipulated Loss Value”) and that is further specified
in the Lease Schedule, where such is required, and attached hereto by reference.
Additionally, should the Master Lease incorporate Schedules that include
vehicles, Lessee shall be required to obtain and maintain certain additional
liability insurance provisions that shall be specified in the respective
Schedule(s). In the event that the Equipment shall be or become lost, stolen,
destroyed, irreparably damaged, or shall be requisitioned or taken over by any
governmental authority under the power of eminent domain or otherwise during the
term of this Master Lease (any such occurrence being herein called a Casualty
Occurrence), Lessee shall promptly notify Lessor. On the payment date for Basic
Rental next succeeding the Casualty Occurrence, Lessee shall pay to Lessor an
amount equal to the Basic Rental due on such date and any other rentals or sums
then currently or past due related to such Schedule, plus an amount equal to the
Replacement Value of the Equipment or the Stipulated Loss Value of the Equipment
where specified in the Schedule, at which time the Schedule for such equipment
shall be terminated and no further rent shall be due from Lessee. If the loss
exceeds any applicable deductible and Lessee files a claim for the Casualty
Occurrence in accordance with insurer’s policy terms and proper filing is
evidenced to Lessor, Lessee may continue to pay the Basic Rental and other sums
due under the Master Lease and defer paying the Replacement Value or Stipulated
Loss Value of the Equipment until the insurer pays the insurance claim to the
loss payees or rejects it. In any settlement under this paragraph 7, Lessee
shall be entitled to a credit, (not to exceed the fair market value or
Stipulated Loss Value actually paid by the Lessee), for the amount of any
proceeds of any insurance or award actually received by Lessor or the Secured
Party on account of the Casualty Occurrence. Lessee shall be the named insured
and Lessor and Secured Party shall be named as additional insured and/or loss
payees under such policies of insurance Lessor’s and any Secured Party’s
interest may appear. The Lessee and/or its insurance broker shall endeavor to
give Lessor and any Secured Party at least 30 days prior written notice of any
alteration in terms of such policy or of the cancellation thereof. Lessee shall
furnish to Lessor and any Secured Party a certificate of insurance or other
evidence reasonably satisfactory to Lessor and Secured Party that such insurance
coverage is in effect; provided, however, that Lessor and any Secured Party
shall be under no duty either to ascertain the existence of or to examine any
such insurance policy or to advise Lessee in the event such insurance coverage
shall not comply with the requirements hereof.

 

Page 6 of 15

 

 

8. ASSIGNMENT BY LESSOR: Lessor may at any time and from time to time, without
consent of Lessee, assign, sell, or encumber, whether absolute or as collateral
security for indebtedness of Lessor, all or any part of this Master Lease, the
Equipment, and the rental payments hereunder. In the event of any such
assignment, the assignee or Secured Party shall have all of Lessor’s rights and
obligations hereunder, and upon written notice to Lessee by Lessor or by any
assignee or Secured Party with a written assignment from Lessor, Lessee shall
unconditionally pay directly to such assignee or Secured Party all rental and
other sums due or to become due under the Master Lease. The rights of any such
assignee or Secured Party shall not be subject to any abatement, set-off defense
or counterclaim which Lessee may have against Lessor prior to assignment.
Notwithstanding the foregoing, any such assignment(s) (i) shall be subject to
Lessee’s right to quiet use and enjoyment of the Equipment so long as Lessee is
not in default under this Master Lease, and (ii) shall not release any of
Lessor’s obligations hereunder, or any claim, which Lessee has against Lessor.

 

9. MAINTENANCE AND REPAIRS:

 

(a) Lessee shall at all times during the term of the lease for each Schedule, at
its own expense, maintain and keep the Equipment in good working order, repair,
and condition, and make all necessary adjustments, repair, and replacements, and
shall use and require each piece of Equipment to be used in a manner consistent
with the warranty and contract maintenance program provided by the Vendor of the
Equipment.

 

(b) Lessor shall have no responsibilities or obligations whatsoever with respect
to the condition, operation, maintenance, or repair of the Equipment.

 

10. LEASE TERMINATION OPTIONS AND REDELIVERY OF EQUIPMENT TO LESSOR: At the
termination of the lease for each Schedule, Lessee shall have the option to
Buyout, either in part or in full, the Equipment on the expiring Schedule(s);
extend the Schedule for a specified term at the then Fair Market Value if the
Lessee is in good standing with Lessor; or deliver possession of the Equipment
to Lessor as detailed below. Lessee must declare its intent in accordance with
the other terms and conditions as specified in Section 3 of this Master Lease
agreement.

 

Page 7 of 15

 

 

(a) Lessee shall return the Equipment to Lessor in the same operating order,
repair, condition, and appearance as on the date of the commencement of the
lease for such Equipment, reasonable wear and tear accepted.

 

(b) Lessee shall, at the end of the last business day of each lease and at
Lessee’s sole expense, tender the Equipment, packed in a manner suitable for
truck transportation at the then present location of the Equipment. Such
properly packed Equipment to be tendered shall be as complete as reasonably
possible, including cables, racks, doors, and manuals.

 

(c) Lessee shall be solely responsible and liable for and shall pay directly all
transportation, insurance, rigging, drayage, packing, installation,
de-installation, disconnection charges and other items of like nature incurred
in connection with this Master Lease, including without limitation all
reasonable costs and expenses incurred with respect to delivering the Equipment
to Lessor’s designated location in the continental United States of America and
insurance on the Equipment in route upon the termination of the applicable
Schedule.

 

11. DEFAULT: Lessee shall have the right to quiet use and enjoyment of the
Equipment provided that Lessee is not in default hereunder. Any of the following
events (hereinafter called Event of Default) shall constitute default under a
Schedule, upon the occurrence so stated:

 

(a) The failure by Lessee to pay the Basic Rental or other monies due upon their
due date and within five (5) days after receipt of written notice thereof from
Lessor or Secured Party; or

 

(b) Default by Lessee in the performance of any other material term, provision
or covenant of this Master Lease as it relates to such Schedule, and Lessee
fails to cure such default within thirty (30) days after receipt of written
notice thereof from Lessor or Secured Party; or,

 

Page 8 of 15

 

 

(c) If any representation or warranty made by Lessee in such Schedule or the
Master Lease or in any document or certificate furnished to Lessor or Secured
Party in connection therewith shall prove to be incorrect at any time in any
material respect, unless Lessee can properly make such representation or
warranty within ten (10) days after receipt of written notice thereof from
Lessor or Secured Party; or,

 

(d) Immediately and without notice from Lessor, if any of the following events
occur either voluntarily to or by the Lessee or any guarantor of Lessee’s
obligations hereunder: if Lessee or guarantor makes an assignment for the
benefit of creditors, or if either is named as a debtor in a petition in
bankruptcy in the U.S. Bankruptcy Code, as amended, or, there is an admission by
Lessee or guarantor in writing of its inability to pay its debts as they become
due, or the filing by Lessee or guarantor of a voluntary petition in bankruptcy
or any other petition or answer seeking for itself any reorganization,
liquidation, dissolution, receivership, insolvency, or any other debtor relief
generally under any present or future law, statute, or regulation, or the filing
of any answer by Lessee or guarantor admitting, or the failure of Lessee or
guarantor to deny, the material allegations of a petition filed against it for
any such relief; or the adjudication of Lessee or guarantor as bankrupt or
insolvent; or the seeking or consenting to or acquiescence in, by Lessee or
guarantor, of the appointment of a trustee, receiver, or liquidator of Lessee,
guarantor, or the property of either party; or,

 

(e) Upon thirty (30) days, and without notice from Lessor, after (i) the
commencement of any proceeding against Lessee or guarantor seeking any
reorganization, liquidation, dissolution, receivership, insolvency or any other
debtor relief generally under any present or future law, statute, or regulation,
unless Lessee or guarantor obtains dismissal of such proceeding within the
thirty (30) days; or (ii) the appointment, without the consent or acquiescence
of Lessee or guarantor, of any trustee, receiver, or liquidator of Lessee,
guarantor, or the property of either party, unless Lessee or guarantor is able
to vacate such appointment within the thirty (30) days.

 

(f) At the option of Lessor or Secured Party and upon written notice of
cross-default from either the default by Lessee or guarantor under any Schedule.

 

Page 9 of 15

 

 

12. REMEDIES: Upon the occurrence of any Event of Default, Lessor, at its
option, may declare the Schedule and such other Schedules as the Lessor or
Secured Party, at its option, may select, in default and exercise one or more of
the following remedies (Remedies), each without any presentment, demand,
protest, or further notice, (all of which are hereby expressly waived by
Lessee): (i) terminate this Master Lease and/or the lease related to the
Schedule declared in default and terminate Lessee’s rights there under; and/or
(ii) proceed by appropriate suit action or other proceeding, at law or in
equity, to enforce payment and performance by Lessee of its covenants and other
obligations under this Master Lease and the applicable Schedule, or to recover
from Lessee or any and all guarantors, all damages and expenses, including
without limitation, reasonable attorney’s fees which Lessor or Secured Party
shall have sustained by reason of Lessee’s default or in the enforcement of the
Remedies hereunder; and/or (iii) recover all amounts due on or before the date
Lessor or Secured Party declared the applicable Schedule in default, plus, upon
written notice from Lessor or Secured Party, such party may accelerate the
obligations of the Lessee under the Lease related to each Schedule in default
and shall cause Lessee (and Lessee agrees that it will) to pay as liquidated
damages for loss of the bargain and not as a penalty the greater of (x) the sum
of all unpaid Basic Rentals that, absent a default, would have been payable
thereunder for the full term of such Lease plus any other obligations due or
accrued hereunder, (including without limitation interest accruing at the
maximum rate allowed by law from the date of notice to the date of payment),
plus the then Fair Market Value of the Equipment leased under the Schedule in
Default, such Fair Market Value to be determined by an independent appraiser
selected by Lessor and Secured Party, with such appraisal to be binding upon
Lessor, Secured Party, and Lessee, and any guarantor; or (y) the sum of all
unpaid Basic Rentals that, absent a default, would have been payable thereunder
for the full term of such Lease plus any other obligations due or accrued
hereunder, (including without limitation interest accruing at the maximum rate
allowed by law), and/or (iv) cause Lessee (and Lessee agrees that it will), upon
written demand by Lessor or Secured Party, and at expense of Lessee, to promptly
return any or all Equipment leased under the Schedule or Schedules in Default in
accordance with Section 10 of this Master Lease, or Lessor or Secured Party may,
personally or by its agent, at its option and without any legal process, enter
upon the premises where such Equipment is located and take immediate possession
of and remove the same. The exercise of the Remedies by Lessor or Secured Party
shall not constitute a termination of this Master Lease or any Schedule unless
Lessor so notifies Lessee in writing.

 

Page 10 of 15

 

 

13. DISPOSITION OF EQUIPMENT UPON REPOSSESSION: In the event that Lessor or
Secured Party repossesses the Equipment under Section 12 above, Lessor or
Secured Party may (a) lease the Equipment or any portion thereof, in such
manner, for such time and upon such term(s) as Lessor may reasonably determine
or (b) sell the Equipment, or any portion thereof, at one or more public or
private sales, in such a manner, and at such times and upon such terms as Lessor
may reasonably determine. In the event that Lessor leases any such Equipment,
any rentals received by Lessor for the Remaining Lease Term(s) (the period
ending on the date when the Initial Term or any subsequent or renewal term for
the Equipment would have expired if an Event of Default had not occurred) for
such Equipment shall be applied to the payment of

 

(i) all costs and expenses (including reasonable attorneys fees) incurred by
Lessor in retaking possession of, and removing, storing, repairing, and leasing
such Equipment, and (ii) the rentals for the remainder of the Initial Term and
all other sums then remaining unpaid under this Agreement. The balance of such
rentals, if any, shall be applied first to reimburse Lessee for any sums
previously paid by Lessee as liquidated damages, and any remaining amounts shall
be retained by Lessor. All rentals received by Lessor for the period commencing
after the expiration of the Remaining Lease Term(s) shall be retained by Lessor.
Lessee shall remain liable to Lessor to the extent that the aggregate amount of
the sums referred to in clause (i) and

 

(ii) above shall exceed the aggregate rentals received by Lessor under such
leases for the respective Remaining Lease Term(s) applicable to the Equipment
covered by such leases. In the event that Lessor shall sell or otherwise dispose
of (other than pursuant to a lease) any such Equipment, the proceeds thereof
shall be applied to the payment of (i) all costs and expenses (including
reasonable attorneys fees) incurred by Lessor in retaking possession of, and
removing, storing, repairing, refurbishing and selling or otherwise disposing of
such Equipment, (ii) the rentals accrued under this Agreement but unpaid up to
the time of such sale or other disposition,

 

(iii) any and all other sums (other than rentals) then owing to Lessor by Lessee
hereunder, and

 

(iv) the Stipulated Loss Value of such Equipment determined as of the date of
such sale or other disposition. The balance of such proceeds, if any, shall be
applied first to reimburse Lessee for any sums previously paid by Lessee as
liquidated damages, and any remaining amounts shall be retained by Lessor.
Lessee shall remain liable to Lessor to the extent that the aggregate amount of
the sums referred to in clauses (i) through (iv) above shall exceed the
aggregate proceeds received by Lessor in connection with the sale or disposition
of the Equipment.

 

Page 11 of 15

 

 

14. SUBLEASE AND ASSIGNMENT: Lessee may sublease the Equipment, or may assign
its rights hereunder, in whole or in part, only with the prior written consent
of Lessor and any Secured Party, which consent will not be unreasonably
withheld, and shall be given or not within fifteen (15) days of written notice
thereof by Lessee. In any such case, Lessee shall nevertheless remain fully
liable hereunder and, in requesting the prior written consent, shall provide
copies of any sublease or assignment, together with all related documents, to
Lessor and Secured Party.

 

15. MISCELLANEOUS:

 

(a) General. Lessor and Lessee acknowledge that there are no agreements or
understandings, written, oral, or implied, between Lessor and Lessee with
respect to the Equipment, other than as set forth herein and in each Schedule,
and that collectively this Master Lease and all Schedules executed pursuant
hereto set forth the entire agreement between Lessor and Lessee with respect
thereto. Any titles or captions contained herein are for convenience only, and
shall not be deemed part of the context of this Master Lease. Neither this
Master Lease nor any Schedule may be altered, modified, terminated or discharged
except by further written agreement executed by both parties and the Secured
Party. Any terms and conditions of any purchase order or other document
submitted by Lessee in connection with this Master Lease which is not executed
by Lessor and which is in addition to or inconsistent with the terms and
conditions herein shall not be binding upon Lessor and shall not apply to this
Master Lease. It is further agreed that the foregoing Lease supersedes all prior
understandings, proposals and agreements relating to the Equipment for the
Master Lease.

 

(b) No Waiver. No omission or delay by Lessor or Secured Party at any time to
enforce any right or remedy reserved to it, or to require performance of any of
the terms covenants, or provisions hereof by Lessee at any time designated,
shall be a waiver of any such right or remedy to which Lessor or Secured Party
is entitled, nor shall it in any way affect the right of Lessor or Secured Party
to enforce such provisions thereafter.

 

Page 12 of 15

 

 

(c) Binding Nature. Each Schedule shall be binding upon, and shall inure to the
benefit of, Lessor, Lessee and their respective successors, legal
representatives and assigns.

 

(d) Survival of Obligations. All agreements, representations and warranties
contained in this Master Lease, any Schedule, or in any document executed
pursuant hereto or in connection herewith shall be for the benefit of Lessor and
any assignee or Secured Party, or the Lessee where approved by Lessor, and shall
survive the execution and delivery of this Master Lease and the expiration or
other termination of this Master Lease.

 

(e) Return of Security Deposit. At the end of the Initial Term, or Extension
thereof, the Lessee may return the Equipment as provided for in Paragraph 10, or
Buyout the Equipment at the then Fair Market Value. If the Lessee’s Schedule has
not been in Default during the term of the lease and Lessee has no outstanding
obligations to Lessor at the end of the Initial Term or Extension, and Lessee
has returned the Equipment in accordance with the Master Lease, Lessor shall
return the Security Deposit for the Schedule to the Lessee, or apply the
Security Deposit to the Buyout requested and accepted by the Lessee. A Security
Deposit shall not be applied to any other outstanding obligations for the
Schedule, due to Lessor by Lessee at the end of the Initial Term or Extensions
thereof.

 

(f) Notices. Any notice, instruction, or consent to either party by the other
which should or may be given hereunder shall be in writing and only shall be
deemed received upon the earlier of receipt or three days after mailing if
mailed postage prepaid by registered or certified mail at the address for such
party set forth or at such changed address as may be subsequently submitted by
written notice of either party.

 

(g) Applicable Law. This Master Lease has been and each Schedule will have been
made, executed and delivered in the Commonwealth of Virginia and shall be
governed and construed in all respects by the laws of such state.

 

(h) Service of Process. Each party agrees that service of any process, summons,
notice or document by U.S. registered mail to such party’s respective address
set forth above shall be effective service of process for any action, suit or
proceeding.

 

Page 13 of 15

 

 

(i) WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT TO ANY LAWSUIT OR OTHER JUDICIAL PROCEEDING ASSERTING
ANY CAUSE OF ACTION OR CLAIM ARISING OUT OF OR RELATING TO THIS MASTER LEASE OR
THE TRANSACTIONS OR DOCUMENTS CONTEMPLATED IN THIS MASTER LEASE. EACH PARTY (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) ACKNOWLEDGES THAT
IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS MASTER
LEASE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 15(H), (C) REPRESENTS THAT IT HAS BEEN REPRESENTED BY COUNSEL AND
ADVISED OF THE MEANING OF WAIVING ITS RIGHT TO A TRIAL BY JURY AND (D)
REPRESENTS THAT IT IS KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING ITS RIGHT
TO A TRIAL BY JURY.

 

(j) Venue. The parties agree that the sole and exclusive jurisdiction for any
legal action, suit, or proceedings arising out of this Master Lease or
concerning its interpretation, suit, or proceedings arising out of this Master
Lease or concerning its interpretation, construction, application, or
enforcement shall be a state or federal court of competent jurisdiction for the
County of Henrico, Virginia (hereinafter, the “Proper Courts”). The parties
hereby irrevocably agree to submit to the jurisdiction of all of the Proper
Courts for the purpose of any legal action, suit, or proceedings arising out of
this Master Lease or concerning legal action, suit, or proceedings arising out
of this Master Lease or concerning its interpretation, construction,
application, or enforcement. To the extent permitted by law, the parties further
hereby agree to waive and not to assert as a defense in any action, suit, or
proceeding covered by this Section 15(i) that (1) any of the Proper Courts
cannot exercise personal jurisdiction over a party; (2) any party is immune from
extraterritorial injunctive relief or other injunctive relief; (3) any action,
suit, or proceeding covered by this Section 15(i) may not be maintained in any
of the Proper Courts; (4) any action, suit or proceeding covered by this Section
15(i) brought in any of the Proper Courts should be dismissed or transferred on
the grounds of forum non conveniens; (5) any action, suit or proceeding covered
by this Section 15(i) should be stayed by the pendency of any other action,
suit, or proceeding in any court or tribunal other than the Proper Courts, or
(6) this Master Lease may not be enforced in or by any of the Proper Courts.

 

Page 14 of 15

 

 

(k) Severability. In the event any one or more of the provisions of this Master
Lease and/or any Schedule for any reason shall be or become prohibited or
unenforceable in any jurisdiction, such provision shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

(l) Further Assurances. Lessee, upon execution of this Master Lease and
thereafter upon execution of each Equipment Schedule, shall provide Lessor
financial statements and other such documentation as Lessor may reasonably
request.

 

IN WITNESS WHEREOF, Lessor and Lessee have caused this Master Lease to be
executed in their respective names by their duly appointed officers below as of
the date first written above.

 

Lessor: CSC Leasing Company   Lessee: BTCS Inc.       By:     By:     John E.
Corey, President     Charles W. Allen, CEO

 

Page 15 of 15

 

 

CERTIFICATE OF INCUMBENCY

 

I, Michal Handerhan, COO of BTCS Inc., a Nevada Corporation, (the
“Corporation”), do hereby certify that the following was duly elected to the
office set forth opposite his/her name, is incumbent in such office as of the
date hereof, is authorized to execute on behalf of the Corporation lease
agreements and other contractual agreements with CSC Leasing Company, effective
beginning September 22, 2015, and that the signature appearing opposite his/her
name is the genuine signature of such person.

 

Name   Title   Signature Charles W. Allen   CEO  
_______________________________________

 

IN WITNESS WHEREOF, the undersigned has hereunto set his/her hand of the
aforesaid Corporation as of
___________________, 2015.

      (date of signing)

 

      Michal Handerhan, COO

 

Page 1 of 1

 

 

 

 

